



Exhibit 10.118



--------------------------------------------------------------------------------









DOMESTIC RELOCATION POLICY
Tier 5 Executive Officer
Homeowner




EFFECTIVE JANUARY 2007


LAST UPDATED July 2012



--------------------------------------------------------------------------------







Table of Contents




MOBILITY PHILOSOPHY
2


PURPOSE OF THE POLICY
2


ELIGIBILITY
2


APPLICATION OF THE POLICY
3


ADMINISTRATION
3


Getting Started
3


Interpretation and Policy Changes
3


Reimbursements and Payments
4


RELOCATION PROVISIONS
4


Lump Sum Payment for Temporary Living, Home search, and Miscellaneous Expenses
4


New Home Search
5


Departure Area Home Sale Assistance
7


Duplicate Housing Costs
9


Moving Household Goods
10


Final Trip to New Area
11


Spouse/Partner Career Assistance
12


Cost of Living Allowance for High-Cost Areas
12


POLICY PROVISION SUMMARY
13


TAX SUMMARY
14


ATTACHMENT: AGREEMENT TO REIMBURSE
15












--------------------------------------------------------------------------------



MOBILITY PHILOSOPHY    


Boston Scientific Corporation, referred to as 'the Company' for the remainder of
this document, believes that relocation supports the acquisition and development
of employees whose superior technical skill or specialized knowledge
deliberately enhance the Company's competitive advantage.


PURPOSE OF THE POLICY


This Policy provides domestic relocation related information and guidelines for
Boston Scientific Corporation employees and its subsidiaries ("Boston
Scientific" or the "Company"). 


It is the Company's intention to provide transferees with assistance to minimize
the expense and inconvenience of moving. This policy sets forth the relocation
related expenses covered, the time requirements, and the services designed to
help transferees complete their relocations as cost-effectively and as quickly
as possible. To meet these objectives, the Company will cover certain,
reasonable expenses associated with your relocation. The Company does not
intend, however, to cover all the expenses that may be incurred by a transferee
in the process of relocating.


ELIGIBILITY


For the relocation provisions of this policy to apply, certain criteria must be
met:
▪
The commuting distance from the transferee's current residence to new place of
employment must be at least 50 miles greater than the commuting distance from
current residence to current place of employment. If the commuting distance is
considered normal for the area, you may not be eligible for relocation
provisions, even though the added distance may meet the 50-mile requirement.

▪
The transferee must work full time at the new location for at least thirty-nine
(39) weeks within the first year after transfer for the move to meet IRS
regulations.

▪
The relocation must be completed within one year of the transferee's transfer or
hire date.

▪
All financial relocation provisions provided in connection with a change of
residence will apply to one household unit. In situations where two or more
transferees share the same household, they will receive relocation provisions
for a single household move.

▪
Transferees will be required to sign an Agreement to Reimburse as part of their
acceptance of the position requiring relocation (see Attachment). Transferees
who voluntarily terminate their employment with the Company, or are terminated
for cause, will be required to pay back expenses incurred by the Company for the
transferee's relocation on this schedule: 100% of all relocation provisions and
attorneys' fees if the employee terminates within one year of the date on which
payment of relocation provisions is first made; and 50% of relocation provisions
and attorney fees if the employee terminates within two years of the date on
which payment of relocation provisions is first made.






--------------------------------------------------------------------------------



•
You must sign the Agreement to Reimburse before any relocation payments can be
made.



•
Transferees whose employment terminates due to a RIF (reduction in force), will
have the agreement to reimburse waived and may either be eligible to receive
some relocation payments or have some relocation provisions eliminated as
outlined in the Companies “Standard Operating Procedure” for relocation payments
following job elimination.



Certain provisions of this policy also apply to your spouse (or domestic partner
as defined by the Company's corporate policy) as well as to your dependents, per
IRS guidelines.


APPLICATION OF THE POLICY


This policy applies to full-time, exempt employees of the Company who are
requested by the Company to complete permanent moves within the U.S. This policy
does not apply to employee-initiated moves or temporary assignments.


The terms “transferee” and “employee” have the same meaning in this policy, and
refer to any eligible current employee authorized for relocation under this
policy.


ADMINISTRATION


The Company has retained Weichert Relocation Resources Inc. (WRRI), a leading
Global Mobility Services firm headquartered in Morris Plains, New Jersey, to
administer the policy on its behalf. All instructions, reimbursements, payments
and services will be delivered through WRRI. Transferees are encouraged to
address all relocation questions directly to WRRI.


Getting Started
Upon receipt of an Authorization from the Company, you will be assigned a
Relocation Counselor who will contact you to begin the relocation process.


The Relocation Counselor will be your resource for information and advice
throughout the relocation.


Interpretation and Policy Changes
The Company has the sole authority to make determinations as to eligibility for
relocation provisions, the amount of relocation provisions payable, the limits
of “reasonable” with reference to expenses covered; and to make changes to this
policy at any time. Interpretations and changes will be communicated to
transferees through WRRI.


Reimbursements and Payments
WRRI will oversee the auditing and payment of certain eligible relocation
expenses and allowances, and the calculation of tax gross-ups, as applicable.
Your Relocation Counselor is available to help you at each step of the
relocation process and will be your single point of contact for all issues
related to relocation expenses. No relocation expense or limit described in this
document shall be viewed as an entitlement, and substitutions of one provision
or reimbursement for another will not be allowed.





--------------------------------------------------------------------------------



Lump sum payments will be disbursed as soon as possible after the effective date
of your new position.


Transferees must submit expenses or requests for payments to WRRI on the
Relocation Expense Report provided, and substantiate them with original receipts
for all expenses over $25.00. Relocation Expense Reports should be submitted as
expenses are incurred. All relocation expenses must be accounted for within one
year of effective date of hire/transfer. Any portion of the relocation provision
not used within the one-year period will be relinquished.


Reimbursement or payment checks will be mailed by WRRI approximately ten days
from receipt of completed Relocation Expense Report, provided expenses are
within policy and properly documented. If expenses must be adjusted or
disallowed during the audit, the payment process may be delayed, but any such
adjustment or disallowance will be explained to the transferee in writing.


Any questions regarding the approval or denial of reimbursements should be
directed to your Relocation Counselor.


RELOCATION PROVISIONS


Lump Sum Payment for Temporary Living, Home search, and Miscellaneous Expenses
To assist with certain major relocation expenses that are not directly
reimbursed under policy, the Company will pay a lump sum amount. This amount may
be used at the transferee's discretion, and is intended to offset expenses
incurred in temporary living and in a variety of other relocation-related
activities.


This lump sum payment has three parts: (1) Temporary Living (2) Homesearch and
(3) Miscellaneous Expenses:
(1) Temporary Living payment (a computed amount) for up to 60 days:
▪
A lump sum to offset living expenses for up to 60 days.



Transferees should make every effort to plan their moves so that they can go
directly from the old residence to the new residence with a minimum of temporary
living. If it is necessary to live in temporary accommodations in the new area
until the new residence is available, the Relocation Counselor will assist in
identifying reasonable accommodations within commuting distance of the office.




Extension of Temporary Living - Homeowner:
The temporary living period should be as short as possible. When there is a
delay due to non-availability of housing or a delay in shipment of goods,
temporary living costs may be extended with management approval in 30 day
increments up to a maximum of 120 days.




(2) Home Search Trip:
▪
An allotment which considers daily expenses specific to your plans, covering
meals, lodging, rental car and child/elder care




--------------------------------------------------------------------------------



•
You and your spouse may take one or two trips, based on need. The lump sum will
be based on a maximum of ten days to look for housing in the destination area.
You will receive:

▪
Reimbursement for air fare (coach class, 14-day advance booking including
Saturday-night stay, when possible); or

▪
Reimbursement for mileage based on the current corporate mileage rate if you
choose to drive your personal car.



New Home Search
Your Relocation Counselor will coordinate your home finding trip and arrange for
reimbursement, direct billing or advancement of closing costs, as needed.


Home Search Services: Your Relocation Counselor will discuss your housing and
community needs with you and will then set up a house hunting itinerary
according to your schedule, and with your needs in mind. Work closely with your
Relocation Counselor to make your home search trip a successful one.


Transferees are advised not to contact a real estate broker in the new area on
their own, but to work with their Relocation Counselors in the search for new
community and home. Your Relocation Counselor will provide real estate contacts,
mortgage assistance through Company-preferred national lenders, and advance
information on the new area -- as well as assistance in coordinating an
effective house hunting itinerary.


Your Relocation Counselor will also be available to you during your home search
trip to ensure that you are seeing the communities and homes you anticipated,
and that your needs are being met by the selected real estate broker.


(3) Miscellaneous Expense payment of $7,500 to cover expenses such as these,
among others:
▪
Transportation, boarding of pets;

▪
Utility deposits;

▪
Driver's license fees;

▪
Car registration fees;

▪
Telephone/cable connection charges.



The allotment you receive will represent a calculated amount based on
cost-of-living data for the temporary living portion, plus $7,500 for your
miscellaneous expenses. This amount will be reported as taxable income to you
and will be grossed up.


You are encouraged to plan your relocation wisely, keep records of expenses, and
use the Relocation Counselor's services wherever possible.


Return Trips Home During Temporary Living
You may be reimbursed for bi-weekly round trips home (maximum of four) while you
are in temporary living and separated from your family. If you prefer, a family
member may visit you instead. Any trip must be first approved by your Relocation
Counselor and then booked by you through the Corporate Travel Department.





--------------------------------------------------------------------------------





Home Purchase Expenses: If you are a homeowner in your current location and you
purchase a home in the new location within one year of your effective date of
hire/transfer, you may be eligible for reimbursement of certain expenses
associated with the purchase of the home.
Expenses covered are reasonable and customary expenses required of a buyer, such
as these:
▪
State and local transfer taxes

▪
Attorney's fee for closing

▪
Tax stamps

▪
Title policy fee (lender and buyers) or legal fee for title insurance

▪
Appraisal fee required by lending institution

▪
Escrow agent's fee

▪
Credit report

▪
Loan application fee

▪
Survey, if required by lender

▪
Lender-required inspections

▪
Loan origination fees according to the schedule listed below. (Loan origination
fees are a mortgage expense. They may include discount points, commitment fees,
maximum loan charges, premium loan charges and other charges paid to a lender
for the use of money.)



Reimbursement of discount points will occur on a sliding scale:
Rate    Points Reimbursed
8% or lower    1% origination fee/0% discount points
8.01% to 10%    1% origination fee/1% discount point
10.01% or higher    1% origination fee/2% discount points


Be sure to consult your Relocation Counselor before agreeing to closing costs
which may not be reimbursable.


Closing costs that are reimbursed will be included in your gross income, and
will be grossed up for tax purposes; any loan origination fee/discount points
covered will not receive a tax gross-up, but may be deductible from your income.
Consult your Tax Advisor.


Departure Area Home Sale Assistance
WRRI will provide home disposition assistance through the program outlined
below:


Eligibility: The program applies to the transferee's principal residence only.
Mobile homes, cooperative apartments, second homes, investment properties, homes
atypical, homes with excess acreage; homes with hazardous or toxic materials
that cannot be mitigated (asbestos, urea formaldehyde, toxic mold, radon gas,
etc.); homes built with synthetic stucco, composition hardboard siding or
masonite super board; are not covered. You must own at least a 50% interest in
your property and it must be your primary residence. Your property must be in a
residential zoned area. It must be marketable, insurable at standard rates for
normal hazards of fire and extended coverage, and must qualify for financing. It
must not be partially constructed in whole or in part, and must not require
extensive repairs. You must be able to provide clear title.





--------------------------------------------------------------------------------



The Company may, at its discretion, determine through professional consultation
that a property is excluded from the program. Excluded properties may be
eligible for reimbursement of reasonable and customary selling costs, and these
costs will be grossed up for tax purposes.


The homeowner must follow carefully the instructions given by the Relocation
Counselor. Failure to follow instructions can have significant tax implications
to the Company. The Relocation Counselor will provide detailed instructions on
the listing process.


Transferees are free to list with a broker of their own choosing provided the
broker is approved by WRRI.


Your Responsibilities as Homeowner: Please note that in the selling of real
estate you will be required to represent the condition of your property,
particularly with regard to any defects, through disclosure statements and other
documents.


Failure to represent your property honestly may constitute fraud. If the
information you provide is less than complete and accurate, you will be held
responsible for all expenses including legal fees involved in correcting the
defect.


Marketing Assistance: Your Relocation Counselor will arrange for two real estate
brokers to conduct market analyses of your home. The market analyses will be
shared with you and will provide information on the salability of the property
in the context of local market conditions. Transferees are encouraged to use
this information to become familiar with the market, to set a realistic asking
price, and to market aggressively.


On completion of the Market Analyses and discussion with the Relocation
Counselor, the transferee will list the property with a WRRI-approved broker and
include in the listing agreement the following exclusion clause:


“It is understood and agreed that regardless of whether or not an offer is
presented by a ready, willing and able buyer:


(1) no commission or compensation shall be earned by, or be due and payable to,
broker until the sale of the property has been consummated between seller and
buyer, the deed delivered to the buyer and the purchase price delivered to the
seller; and


(2) the sellers reserve the right to sell the property to Weichert Relocation
Resources Inc. at any time. Upon the execution by a named Prospective Purchaser
and me (us) of an Agreement of Sale with respect to the property, this Listing
Agreement shall immediately terminate without obligation on my (our) part or on
the part of any named Prospective Purchaser to either pay a commission or to
continue this listing.”


If You Receive an Offer… Your Relocation Counselor will guide you in reviewing
and approving offers from the market place. When you succeed in finding a
prospective buyer, do not sign anything! Call your Relocation Counselor at once;
your Relocation Counselor will qualify the buyer's offer for the program. If the
offer qualifies, WRRI will provide you with a contract to purchase your property
for the same amount as the prospective purchaser's offer. On your acceptance,
WRRI will complete the purchase and pay you the amount of the purchaser's offer.
WRRI will then assume responsibility for the property's ultimate closing with
the buyer.



--------------------------------------------------------------------------------





Guaranteed Sale/Amended Sale Program: If you are unsuccessful in attracting a
buyer in the market place, you may wish to enter the Guaranteed Sale/Amended
Sale option: Your Relocation Counselor will order two market value appraisals,
to be conducted by independent fee appraisers, selected by you from an approved
list. If the two values are within a 5% variance, they will be averaged to
determine the Guaranteed Sale offer amount. (If the amount exceeds $1,000,000,
an offer will not be made without the Company's senior management approval.)
Your Relocation Counselor will present the offer to you, and it will remain
valid for sixty (60) days, during which time you must continue to market your
home and try to generate a higher offer.


If you receive an attractive offer from the market place, the Relocation
Counselor must first qualify the offer for the Amended Sale program; WRRI will
then “amend” its Guaranteed Sale offer to the outside offer amount. Upon your
acceptance, WRRI will purchase the home from you at the “amended sale” amount.
WRRI will conduct the property's ultimate closing with the buyer.


Certain property inspections may be required, depending on your home, area, and
real estate practices; they will be explained and ordered by your Relocation
Counselor.


If you are not successful in finding a buyer in the market place at the end of
your 60-day offer period, you may accept the Guaranteed Sale option. WRRI will
pay you the averaged appraisal amount and assume responsibility for the
property.


You will have 60 days from the date of execution of your Contract of Sale with
WRRI to vacate your home. You will be responsible for all maintenance, repairs,
utilities, insurance, mortgage interest, loan payments, property taxes and all
other encumbrances up to and including your vacate date or Contract-of-Sale
date, whichever is later. When you vacate, you must leave your home in
broom-clean condition.


Equity Loans: We do not offer loans to our Executive Officers.


Closing Costs: Under the WRRI Homesale Assistance Program, the Company will
cover reasonable and customary seller's closing costs. These expenses typically
include:


▪
Reasonable attorney or closing representative's fee

▪
Normal and customary broker's commission, not to exceed 7%

▪
Title search fees

▪
Deed Transfer Tax/documentary stamps

▪
Title policy insurance fee

▪
Courier fees



Do not agree to pay any concessions to the buyer such as, but not limited to,
financing costs, repairs or improvements; these will not be covered.


If the transferring homeowner follows the proper protocol for the program, the
expenses covered by the Company will not be treated as taxable income to the
employee and therefore will not require gross-up protection.


Homeowners closing outside of the program for any reason may be reimbursed for
reasonable closing costs; consult your Relocation Counselor.





--------------------------------------------------------------------------------



Home Sale Bonus: If you succeed in negotiating the sale of your home such that
you have a signed purchase agreement within sixty (60) days of your list date,
you will earn an incentive payment equal to two percent (2%) of the sale price
of your home. Your Relocation Counselor will arrange for you to receive payment
on sale closing.


The Home Sale Bonus amount will be taxable income to you and taxes will be
withheld from the payment. This amount will not be grossed up.


Duplicate Housing Costs
If you have closed on the sale of your new home but are still responsible for
payments on your former home, you may be eligible for reimbursement of the
following items for up to two months:
▪
Mortgage interest

▪
Real estate taxes

▪
Utilities

▪
Homeowner's insurance

▪
Homeowner Association dues

The amount reimbursed shall be based upon the lesser of the two housing payments
for up to 60 day. Items not paid on a monthly basis (e.g., real estate taxes)
will be prorated accordingly.


You will be required to complete a Relocation Expense Report with appropriate
documentation of the expenses. No taxes are withheld at time of payment. An
adjustment will be made at year end to include gross-up on the components that
are not deductible, which are utilities, homeowner's insurance, and homeowner
association dues.


Moving Household Goods
WRRI will arrange and pay for the cost of moving transferees' household goods
and personal effects; your Relocation Counselor will review with you the
Company's policy in detail. An outline of the policy follows:


Shipment: Included in the service are packing, transportation, unpacking and
full replacement value insurance. Unpacking means the opening of boxes by the
mover, not the placement of items in the home.


Certain items will not be covered, for example:
▪
Campers, motor homes, large recreational items

▪
Boats or trailers that exceed 14 feet in length

▪
Building supplies, workshops, firewood

▪
Pets

▪
Perishable items such as plants, alcohol, food

▪
Jewelry, valuables or collectibles of high value

▪
Items which cannot be transported due to carrier regulations (e.g., ammunition,
explosives, aerosol containers)

▪
Disassembly/assembly of permanent fixtures (light fixtures, carpeting,
draperies, television hookups, pool tables, etc.); however, these items will be
shipped if removed by the homeowner

▪
Exclusive use of vehicles, expedited service, guaranteed space arrangements,
extra pickups and deliveries; weekend or holiday pick-ups or deliveries




--------------------------------------------------------------------------------



▪
Maid service, child care, house cleaning; tips



Automobiles: You may ship up to two cars, as long as the distance to your new
residence is over 250 miles. A rental car will be provided while your cars are
in transit.
If you drive your car(s) you will be reimbursed at the prevailing corporate
mileage rate for each of up to two cars you drive, provided you take the most
direct route.


The expenses incurred to ship household goods are excludable from your gross
income and therefore not subject to gross-up.


Storage: If storage is required, you will be covered for the following:
▪
The cost of storing household goods and personal effects for up to thirty (30)
days;

▪
Delivery out of storage (one time).

▪
A partial shipment may be authorized to temporary accommodations; however,
ultimate shipment of these goods to your permanent residence will be at your
expense.



Costs covered for the first thirty days of storage are excludable from income
and therefore not subject to tax gross-up.


Storage of goods may be extended, due to non-availability of housing or a delay
in shipment of goods, with funding manager approval in 30 day increments up to a
maximum of 120 days.


Final Trip to New Area
The cost of making the final trip from the old location to the new will be
covered by the Company.


Transportation: Mileage (IRS guidelines) and tolls incurred in moving transferee
and other household members to the new area will be reimbursed. If necessary,
the Company will pay the actual air or train transportation coach class fare
rather than automobile travel.


Lodging and Living Expenses: If you drive, reasonable lodging and meal expenses
will be reimbursed for every day that you drive at least 350 miles by the most
direct route. Receipts for travel, meals, lodging, telephone, etc., for expenses
incurred by transferee and household members will be required. A maximum of five
days' expenses will be reimbursed.


Final trip transportation costs except for meals and IRS-allowed mileage are
excludable from income, non-taxable, and therefore not subject to gross-up.
Reimbursed meal expenses, and mileage over the IRS limit will be treated as
taxable and will be grossed up.


Spouse/Partner Career Assistance
If your spouse/domestic partner is currently working full-time, he or she may be
eligible for career assistance through a national career assistance agency. Your
Relocation Counselor will arrange for your spouse or partner to receive
consulting and advisory services up to a maximum of $1,500 in fees. WRRI will
arrange to pay the agency directly.



--------------------------------------------------------------------------------



This provision is designed to help spouses with successful career/job
transitions in a new community. Following a personal needs assessment telephone
call, a customized program is designed and delivered which may include:
▪
Assessment and profiling

▪
Resume development

▪
Targeting of potential job sources, employers, recruiters and/or networking
contacts

▪
Job search communications guidance and training

▪
Assistance in interviewing and follow-up

▪
Salary Negotiation

Program components may also include assistance for those considering career
changes, help for the spouse pursuing an executive career track or
entrepreneurial ventures, and specific program tracks for teachers, health care
professionals, administrative personnel and other professions.
The spouse employment consulting services provided through this provision do not
guarantee employment. However, services provided do help spouses seek employment
and enable them to understand the responsibilities and actions needed to obtain
re-employment in a new location.
The spouse is eligible to utilize and complete this service within one full year
from the transfer date. While fees are paid by the Company, the cost may be
considered income. Therefore, the Company will gross up to cover any additional
taxes related to this provision.


Cost of Living Allowance for High-Cost Areas
Homeowners whose cost of living increase at least 8% will be eligible to receive
a cost of living allowance for up to four years. The amount of the cost of
living allowance is determined by an external consulting firm.


The cost of living allowance will be granted over four years (48 months at two
times the relevant index) as taxable income to the Employee with applicable
taxes withheld. Below is one example of the payout. The actual payout will be
determined by the lender, based on mortgage eligibility.


•
Year 1 - paid out at 100% of the increase

•
Year 2 - paid out at 50% of the increase

•
Year 3 - paid out at 30% of the increase

•
Year 4 - paid out at 20% of the increase



Cost of Living Allowance payments are subject to payback per terms of the
Relocation Agreement if the employee terminates employment. Upon any
termination, all Cost of Living allowance payments terminate.


POLICY PROVISION SUMMARY


Provision
 
Coverage
 
Amount
 
How to Obtain
 
 
 
 
 
 
 




--------------------------------------------------------------------------------



Home Search Trip
 
Travel for up to 2 trips; lump sum for 5 (maximum 10) days for expenses
 
Actual,
Documented travel; calculated lump sum for expenses
 
Submit documented Expense Report for airfare; request lump sum from Relocation
Counselor
 
 
 
 
 
 
 
Lump Sum Payment
 
Lump sum for up to 60(days temp living + miscellaneous allowance of $7,500
 
Lump sum
 
Documentation of expenses not necessary; request payment from Relocation
Counselor.
 
 
 
 
 
 
 
Return Trips
 
Reasonable cost for bi-weekly trips up to maximum of 4
 
Actual, documented expenses
 
Submit documented Expense Report
 
 
 
 
 
 
 
Home Sale Assistance:
Guaranteed/
Amended Sale Program
 
Reasonable closing expenses covered, IF instructions are followed.
 
Actual, documented expenses covered thru the WRRI program
 
Follow Relocation Counselor's instructions carefully;
Work with WRRI-approved broker;
Provide requested documentation and signed Contract of Sale.
 
 
 
 
 
 
 
Duplicate Housing
 
Up to maximum of 60 days
 
Actual, documented expenses
 
Submit documented Expense Report
 
 
 
 
 
 
 
New Home Purchase Costs
 
Required buyer's closing costs (per policy) + origination up to 1% of loan.
Discount points based on sliding scale.
 
Actual, documented closing costs per policy. No documentation needed with direct
billing thru preferred lender
 
Follow Relocation Counselor's instructions carefully;
Work with WRRI-approved broker;
Submit HUD closing statement to WRRI with Relocation Expense Report; or
Borrow thru preferred lender for direct billing
 
 
 
 
 
 
 
Household Goods and Storage
 
Normal expenses for packing, shipment, insurance per policy; WRRI will book and
manage shipment
 
Actual expenses covered thru WRRI program
 
WRRI will pay the mover and bill the Company directly for approved costs.
 
 
 
 
 
 
 
Final Trip
 
Transportation, lodging and meal expenses, per policy
 
Actual, documented expenses
 
Submit documentation of expenses to WRRI with Relocation Expense Report.
 
 
 
 
 
 
 
Spouse/ Domestic Partner Career Counseling
 
Anticipated costs to $1,500 maximum
 
Actual expenses to max paid by WRRI
 
Documentation of expenses not necessary with approval of services.




--------------------------------------------------------------------------------



 
 
 
 
 
 
 
Living Cost Adjustment
 
If 8% higher based on Company-approved analysis;
2 x index, up to 4 yrs.
 
Determined by analysis, Paid through payroll.
 
WRRI will determine via third party provider
 
 
 
 
 
 
 
Tax Gross-up
 
Anticipated tax implications for certain reimbursables and payments
 
Paid by Company for transferee
 
Follow program and Relocation Counselor's instructions carefully; provide
documentation requested.



TAX SUMMARY


Payments and reimbursements made to, or on behalf of, transferees through the
Domestic Relocation Policy are subject to income tax regulations. The following
chart identifies the tax status and gross-up treatment of provisions provided by
this program:





--------------------------------------------------------------------------------



Relocation Provision
Tax Status
Gross-Up Treatment
 
 
 
Home Search Lump Sum
Home Search Travel
Lump Sum Payment
Return Trip(s)
Purchase Closing Costs (excluding any Origination Fee)
Final Trip Meals, Mileage >IRS Limitation
Spouse/Partner Career Assistance
Subject to Gross-up
(Taxable)
Grossed-up
 
 
 
Home Marketing Assistance
Homesale Assistance Program
Business Expense
(Non-Taxable)
Not Applicable
 
 
 
Household Goods Shipment
Up to 2 Cars Shipment
Up to 30 Days Storage
Final Trip Travel, Lodging, Mileage <IRS Limitation
Excludable
(Non-Taxable)
Not Applicable
 
 
 
Origination Fee/Discount Points
Not subject to Gross-up
Not Grossed-up
 
 
 
Cost of Living Allowance
Not subject to Gross-up
(Taxable)
 
 
 
 
Duplicate Housing Costs








Home Sale Bonus
No taxes withheld at time of payment
(Taxable)




Not subject to gross-up
(Taxable; taxes withheld)
Adjustment at year end to include gross-up on components that are not
deductible.


Not Grossed-up
 
 
 
YOUR RESPONSIBILITY:
To substantiate the various moving expense deductions that you will have to
itemize on your tax return, it is important that you retain all supporting
documents and receipts. You should consult with your own tax advisor on all tax
matters.












--------------------------------------------------------------------------------







I.
ATTACHMENT: AGREEMENT TO REIMBURSE




--------------------------------------------------------------------------------

    


AGREEMENT TO REIMBURSE
[This is not a contract for employment]


I hereby acknowledge receipt of the Company's Relocation Policy and that I have
read the policy and understand what is reimbursable thereunder.


In consideration of the agreement by the Company to provide certain relocation
Provisions on behalf of myself and/or my family (including but not limited to
all amounts paid directly to me, reimbursed to me, or that are intended to cover
any additional tax liability I might incur as a result of receiving such
Provisions, collectively the “Relocation Provisions”), I agree to repay to the
Company an amount equal to the Relocation Provisions (and all attorney's fees
incurred by the Company in order to enforce its rights under this Agreement, if
applicable) in the event that I voluntarily resign or am discharged for a
serious violation of company policy (hereinafter referred to as my “discharge”)
within two years following the date on which payment of Relocation Provisions is
first made as follows:


•
100% of all Relocation Provisions (and 100% attorney's fees, if applicable) will
be repaid if my resignation or discharge occurs within 365 calendar days
following the date on which payment of Relocation Provisions is first made.



•
50% of all Relocation Provisions (and 100% of attorney's fees, if applicable)
will be repaid if my resignation or discharge occurs within 366 to 730 calendar
days from the date on which payment of Relocation Provisions is first made.



I agree to pay the Company any remaining amount of Relocation Provisions that is
owed within 30 calendar days of the date of my resignation or discharge. I also
understand that nothing in the Company's Relocation Policy or this Agreement to
Reimburse is intended to create or actually does create an express or implied
contract.


Employee's Name:                         
(Please print)


Date:                                 


Employee's Signature:                         


Employee ID (New Hires: if you do not have your BSC ID, please use the last 4
digits of your SSN):         










Revised: July 2012





